DETAILED ACTION
	This is a non-final rejection in response to application filed 8/4/20. Claim 1 is currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chanez et al. (US 7600384).
Regarding independent claim 1, Chanez teaches a nacelle 16 configured to encircle an engine 14 disposed about an axis of rotation, comprising an inlet cowling 48defining an inlet of the nacelle, wherein the inlet cowling comprises an inlet cowling aft edge (54 see figure 3); and 
a boat tail cowling 50 comprising a radial flange 50 protruding radially outward from a boat tail cowling forward portion, wherein the radial flange (the peaks of the indentions 56) comprises a boat tail forward edge disposed adjacent to the inlet cowling aft edge, 
wherein the boat tail cowling comprises a step formed by a flange outer point of the radial flange being more radially outward from the axis of rotation than a laminar portion distance of the boat tail cowling (50a is more radially outward than 50b, which is where the laminar portion of the boat tail cowling is located), the step being defined by a portion of the radial flange that is radially outward of the laminar portion distance.
 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418.  The examiner can normally be reached on 7:00 AM - 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG KIM/
Primary Examiner
Art Unit 3741